Hobaichan v Khandaker (2014 NY Slip Op 07981)





Hobaichan v Khandaker


2014 NY Slip Op 07981


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-04844
 (Index No. 24537/09)

[*1]James Hobaichan, et al., appellants, 
vHumayun Khandaker, et al., respondents.


Brad A. Kauffman, New York, N.Y. (David S. Zwerin of counsel), for appellants.
Baker, McEvoy, Morrissey & Moskovits, P.C. (Marjorie E. Bornes, Brooklyn, N.Y., of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Battaglia, J.), entered February 22, 2013, which, upon a jury verdict in favor of the defendants and against them on the issue of liability, is in favor of the defendants and against them, dismissing the complaint.
ORDERED that the judgment is affirmed, with costs.
The plaintiffs' contention that the Supreme Court committed reversible error when it determined that a note from the jury did not require a readback of any testimony is without merit (see Matter of State of New York v Larry B., 113 AD3d 865, 867). In the subject note, the jury inquired about the location of "parked" cars on 6th Avenue near the intersection where the accident occurred. The Supreme Court properly concluded that there was no evidence in the trial record of any parked cars. Contrary to the plaintiffs' contention, a readback of testimony relating to cars stopped at a traffic light at the intersection would not have been responsive to the jury's inquiry.
MASTRO, J.P., BALKIN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court